984 So.2d 1286 (2008)
Marcus JENKINS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-1310.
District Court of Appeal of Florida, First District.
July 7, 2008.
Frank Sheffield of Frank Sheffield, P.A., Tallahassee, for Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Case number 1D08-0972, is hereby reinstated. The clerk of the circuit court shall prepare and transmit the record on appeal in that case within 30 days and the time for filing the initial brief is extended to 30 days thereafter.
DAVIS, VAN NORTWICK, and POLSTON, JJ., Concur.